DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s supplemental amendment filed on 04 March 2022 is acknowledged and entered.  Following the amendment, claim 9 is canceled, claims 1, 2, 3, 4, 8, 10, 11, 29, 30 and 31 are amended, and the new claims 33-38 are added.    
Note, the amended claim 10 recites the new limitation of “a polyethylene glycol (PEG) molecule” in part (c), and it is not underlined, which is not in compliance with the requirements under 37 C.F.R. 1.121.
Currently, claims 1-4, 7, 8, 10-17 and 28-38 are pending and under consideration.

Withdrawal of Objections and Rejections:
All objections and rejections of claim 9 are moot as the applicant has canceled the claim.
The lack of written description rejection of claims 17 and 32 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Shanafelt et al. (US 20040175357, 9/4/2004) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1, 10 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al. (WO 2015/164815A1, 10/29/2015) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1-4, 7, 8, 10, 28 and 29 under 35 U.S.C. 103(a) as being unpatentable over Garcia et al. (WO 2015/164815A1, 10/29/2015), and Shanafelt et al. (US 20040175357, 9/4/2004), and further in view of Liang et al. (Biochem. J., 1985, 229: 429-439) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1-4, 7, 8, 10-17 and 28-32 under 35 U.S.C. 103(a) as being unpatentable over Garcia et al. (WO 2015/164815A1, 10/29/2015), and Shanafelt et al. 
The provisional statutory double patenting rejection of claims 2-4 under 35 U.S.C. 101 as claiming the same invention as that of claims 51, 53 and 55 of copending Application No. 16/765,617 is withdrawn in view of applicant’s amendment.
The nonstatutory obviousness-type double patenting rejections of claims 1, 10 and 28 as being unpatentable over claims 1, 20 and 22 of U.S. Patent No. 10,150,802; and over claims 1, 10 and 12 of U.S. Patent No. 10,654,905 are withdrawn in view of applicant’s amendment.
The provisional obviousness-type double patenting rejection of claims 1, 10 and 28 as being unpatentable over claims 37, 49 and 51 of copending Application No. 15/930,057 is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claims 29 and 33 are objected to for the following informalities, appropriate correction is required:
Claim 29 recites “(c) one or more pharmaceutically acceptable carriers”; the following is suggested: delete this limitation because claim 28, from which claim 29 is dependent, already recites such a limitation.
Claim 33 recites “A human interleukin 2 (hIL-2) mutein of claim 1”; the following is suggested: “The hIL-2 mutein of claim 1” since it is a dependent claim. 

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, 8, 10-17, 28 and 32 remain rejected, and the new claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
	Claim 1 remains indefinite and confusing for the recitation “three or more amino acid substitutions” because it is unclear what “or more” is meant here as only three amino acid substitutions are recited or specified.  The metes and bounds of the claim, therefore, cannot be determined.  
Claim 10 is indefinite and confusing for the recitation “wherein the hIL-2 mutein is operably linked to (a) a human Fe antibody fragment, (b) albumin, and (c) a polyethylene glycol (PEG) molecule” because it is unclear what “operably linked to” is meant, for example, does it mean a fusion protein or a conjugate or something else?  Further, it is unclear what “(a) …, (b) …, and (c) …” is meant, for example, does it meant that all of the hIL-2 mutein, Fc, albumin and PEG are linked together (no support in the specification either)?  The metes and bounds of the claim, therefore, cannot be determined.  The following is suggested: “wherein the hIL-2 mutein is fused to a human antibody Fc fragment or an albumin, or is PEGylated (PEG)”, if intended.  
Claim 11 recites the limitation "the modification".  There is insufficient antecedent basis for this limitation in the claim.  The claim is further indefinite for the recitation “the modification is PEGylation” because claim 10, from which claim 11 is dependent, recites “(a) a human Fc antibody fragment, (b) albumin, and (c) a polyethylene glycol (PEG) molecule”, i.e., all three. 
Claim 32 recites the limitation "the PEG is …".  There is insufficient antecedent basis for this limitation in the claim.   
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1-4, 7, 10-16 and 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 9/30/2021, at pages 4-5.  
Applicants argument filed on 04 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 11-13 of the response, the applicant argues, citing case law, that the claimed subject matter relates to hIL2 muteins having not only the functional property of reduced binding to IL2R but also defines the hIL2 muteins by structure with respect to at least three specific substitutions at positions 18, 22 and 126 and having at least 90% sequence identity to SEQ ID NO:1, which differs from the issue in supporting the CAFC's finding of lack of written description in Regents of the University of California v Eli Lilly and Company, Fiers v. Revel, Ariad Pharmaceuticals v. Eli Lilly and the recent Juno Therapeutics v. Kite Pharma decision; that the wild type hIL2 of SEQ ID NO:1 has 133 amino acids, and an hIL2 mutein of Claim 1 necessarily requires three amino acid substitutions (for example, SEQ ID NOS: 15, 16 and 22); that the Examiner's attention is direct to SEQ ID NOS: 3-14 which provides the amino acid sequences of hIL2 muteins containing 8 amino acid substitutions at positions 18, 22, 80, 81, 85, 86, 92 and 126 or having 94% sequence identity to SEQ ID NO:1, and Figure 3 demonstrates their activity; consequently, the specification does provide specific embodiments of hIL2 muteins within the scope of Claim 1 having less than 100% sequence identity with respect to SEQ ID NO:1, and provides a representative number of species falling within the scope of the claims.
This argument is not persuasive for the following reasons: first, while the claimed hIL2 muteins have not only the functional property of reduced binding to IL2R but also defines the hIL2 muteins by structure with respect to at least three specific substitutions at positions 18, 22 and 126 and having at least 90% sequence identity to SEQ ID NO:1, the issue is not whether one skilled in the art would know how to make % variants of the claimed hIL-2 mutein and test for the functional activity (enablement), rather, the issue is that the specification does not provide adequate written description for the claimed genus of the % variant.  35 U.S.C. 112(a) "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Further, with respect to the hIL-2 muteins of SEQ ID NOS:3-14, all of them are generated from one sequence, i.e., using the H9 mutein background, which comprises the amino acid substitutions at positions 80, 81, 85, 86 and 92 as compared to the hIL-2 of SEQ ID NO:1.  All of SEQ ID NO:3-14 comprise identical amino acid substitutions except the one at Q126: L18R and Q22E; and the five amino acid substitutions of H9; and the only difference among SEQ ID NOS:3-14 is the Q126 substitution, which is substituted by different amino acids in SEQ ID NO:3-14.  As such, the specification only discloses a single species (the H9 background) for the claimed genus; and those of ordinary skill in the art would not have concluded that the applicant was in possession of the claimed genus of the % variant of the hIL-2 mutein based on disclosure of SEQ ID NO:1.
At page 14-15 of the response, the applicant argues, citing references, that as evidenced by the numerous references of record, a significant number of amino acid substitutions in hIL2 which do not abrogate the activity of the hIL2 are known in the art and which may be combined with the required modifications at positions 18, 22 and 126 described to provide a hIL2 mutein as required by claim 1; that applicant believes that these references and the other references of record demonstrate that there was, at the time the application was filed, a significant body of experience in the art with respect to substitutions at positions other than 18, 22 and 126 that retain hIL2 biological activity; that regarding the Mitra reference cited by the examiner, the Office Action fails to evaluate the teaching of Mitra as whole, and the balance of the teaching of Mitra demonstrates that the addition of the S130R substitution does not result in a hIL2 mutein having "negligible activity" but rather that H9-RETR had significant biological activity; clearly, the teaching of Mitra, taken as a whole, is not that the addition of the S130R substitution abrogated activity of the H9-RET species but rather provided a molecule with useful biological activity and therapeutic potential, alone or in combination with other agents.  
This argument is not persuasive because the prior art has established that the activity of IL-2 variants with different amino acid substitutions is unpredictable.  Applicants believe or what may be doable in view of experience in the art is insufficient here because in the instant case, the % variation would be made in addition to the variations (L18R and Q22E; and a Q126 substitution), which already alters the activity of the wild-type IL-2, thus, makes further change even more unpredictable as to the IL-2 activity.  Once again, as demonstrated in Mitra, H9-RETR antagonized IL-2 and IL-15 better than blocking antibodies against IL-2R or IL-2R, whereas H9 is an IL-2 “superkine”.  Further, the Mitra reference is used merely as an example demonstrating the unpredictable nature of IL-2 variants in its activity; and it is irrelevant to whether H9-RETR has significant biological activity or therapeutic potential, because whether a variant is an agonist, a partial agonist or an antagonist (such is biological activity), it would have therapeutic potential in different diseases.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: as claim 10 is indefinite for the reasons above, the claim is interpreted as that the hIL-2 mutein is fused to a Fc, an albumin, or is pegylated in light of the specification disclosure.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 10, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (WO 2015/164815A1, 10/29/2015; provided by applicants), and Cassell et al. (Curr Pharm Des. 2002;8(24):2171-83; provided by applicants), and further in view of Liang et al. (Biochem. J., 1985, 229: 429-439).
The teachings of Garcia and Liang were reviewed in the previous Office Action, and are paraphrased herein:
Garcia discloses human IL-2 muteins having a decreased binding capacity for IL-2Rc receptor, as compared to wild-type IL-2, and that such IL-2 muteins are useful, for example, as IL-2 partial agonist and antagonists in applications where reduction or inhibition of one or more IL-2 and/or IL-15 functions is useful (e.g., in the treatment of graft versus host disease (GVHD) and adult T cell leukemia) (abstract, for example), wherein the human IL-2 muteins comprise the amino acid substitutions that decrease IL-2R c receptor binding affinity, which are amino acid substitutions L18R, Q22E, A126T and/or S130R or combinations thereof; e.g., such a mutein comprises Q126T; or L18R and Q22E; or L18R, Q22E and Q126T; or L18R, Q22E, Q126T and S130R (page 5, [0014], and claims 13 and 14, for example).  Garcia’s wild-type human IL-2 of SEQ ID NO:1 comprises the present SEQ ID NO:1 with 100% sequence identity.  Additionally, Garcia teaches an IL-2 mutein fusion protein comprising any one of the IL-muteins described linked to a human Fc antibody fragment (page 6, [0022], for example).  Further, Garcia teaches a pharmaceutical composition comprising any one of the IL-2 muteins or the IL-2 mutein fusion protein described and a pharmaceutically acceptable carrier (page 6, [002], for example).  
Garcia does not teach the specific Q126 substitutions as recited in the present claims (claim 1, for example), or N-terminal amino acid deletion of IL-2.
Cassell teaches that treatment of cancer patients with rIL-2 results in durable responses but is associated with life-threatening toxicity, which limits its use to patients in relatively good health (abstract, for example); that T lymphocytes and natural killer (NK) cells play a role in the anti-tumor efficacy; while NK cells may play a role in IL-2 mediated antitumor efficacy, they have alternately been proposed to contribute to the toxicity; and neutrophils are also involved in IL-2 induced toxicity; that these cells have distinct functional activities and express different molecular forms of the IL-2 receptor, with activated T cells expressing a high affinity form (IL-2Rαβγ) and neutrophils and NK cells predominantly expressing an intermediate affinity form (IL-2Rβγ), therefore, an IL-2 variant that selectively targets the high affinity receptor on T cells would be hypothesized to retain therapeutic efficacy and reduce toxicity (page 2171, the paragraph bridging the two columns; and page 2173, Fig. (2)), i.e., an IL-2 variant has reduced affinity for IL-2Rβ or IL-2Rγ.  Further, Cassell teaches that positions Asp20 (A-helix) and Gln126 (D-helix) of human IL-2 as the primary residues responsible for interaction with IL-2Rβ and IL-2Rγ, respectively (page 2175, 2nd column, 2nd paragraph); and that positions Asp20, Asn88, and Gln126 were extensively substituted using site-directed mutagenesis (Table I); the relative activity of each mutein compared to that of native IL-2 is shown in Table II (T cell assay) and Table III (NK cell assay) (page 2176, 1st column, lines 5-9; and page 2177, Tables I-III, for example); wherein Q126 is substituted by A, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W or Y (Table I); and these IL-2 variants exhibit different degrees in the reduced NK cell activity relative to wild type IL-2 (Table III, for example).
Liang teaches a truncated human IL-2 mutant, in which the N-terminal first three amino acids of the natural IL-2 sequence (Ala-Pro-Thr) were removed by site-specific mutagenesis and the truncated gene was expressed in E. coli, wherein the specific activity of the partially purified protein was similar to the specific activity of the material produced by the original clone (abstract, and page 431, 2nd column, 3rd paragraph, for example), indicating that the N-terminal first three amino acids do not make significant difference in the IL-2 activity.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a hIL-2 mutein comprising L18R, Q22E and a Q126 substitution selected from those in Cassell’s Table I including Q126K based on a desired activity (degree of reduction) of an IL-2 variant, and a deletion of the alanine residue at position 1 of SEQ ID NO:1, following the teachings of Garcia, Cassell, and Liang.  The person of ordinary skill in the art would have been motivated to make such a variant or mutein and to use it as IL-2 partial agonist or antagonist in disease treatment, e.g., in the treatment of GVHD and adult T cell leukemia (as taught by Garcia), and to reduce IL-2 toxicity; and reasonably would have expected success because Garcia has demonstrated that the hIL-2 mutein comprising L18R, Q22E and Q126T (“RET”) is a partial antagonist of the IL-2 (Fig. 16-18, for example), and Cassell has demonstrated that Q126 substitution with different amino acids can modify T cell and/or NK cell activities to different degrees.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-4, 7, 8, 10-17 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (WO 2015/164815A1, 10/29/2015; provided by applicants); Cassell et al. (Curr Pharm Des. 2002;8(24):2171-83; provided by applicants); and Liang et al. (Biochem. J., 1985, 229: 429-439), as applied to claims 1-4, 7, 8, 10, 28-30 and 33 above, and further in view of Bossard et al. (US 2014/0328791, 11/6/2014).  
The teachings of Garcia, Cassell, and Liang are reviewed above.  None of the references teaches PEGylation of the hIL-2 muteins (claims 11-17, 31, 32 and 34-38).
Bossard discloses conjugates of an IL-2 moiety and a polymer and pharmaceutical compositions thereof, wherein the IL-2 moiety covalently attached to one or more nonpeptidic, water-soluble polymers such as polyethylene glycol via a releasable linkage, or a stable linkage (abstract; page 1, [0009] and [0010]; page 3, [0043]; page 8, [0116]; and claims 1-3, 10 and 16; for example).  Additionally, Bossard teaches that amino groups on IL-2 moieties provide a point of attachment between the IL-2 moiety and the water-soluble polymer; and the N-terminal amine of any protein can also serve as a point of attachment (page 9, [0120], for example).  Further, Bossard teaches that the water-soluble polymer can be linear (e.g., an end capped, e.g., alkoxy PEG or a bifunctional PEG), branched or multi-armed (e.g., forked PEG or PEG attached to a polyol core), a dendritic (or star) architecture, each with or without one or more degradable linkages (page 6, [0092], for example); and that the weight-average molecular weight of the water-soluble polymer in the conjugate is from about 100 Daltons to about 150,000 Daltons, and exemplary ranges include weight-average molecular weights in the range of greater than 5,000 Daltons to about 100,000 Daltons, and from about 10,000 Daltons to about 85,000 Daltons, including, among others, about 40,000 Daltons, and branched versions of the water-soluble polymer (e.g., a branched 40,000 Dalton water-soluble polymer comprised of two 20,000 Dalton polymers (pages 6-7, [0095] and [0096], for example).  Furthermore, Bossard demonstrates that rIL-2-PEG conjugates had an extended 1/2-life and were still detected at 336 hours, whereas the non-PEG-IL-2 (aldesleukin) had a short 1/2-life and could not be detected after 6 hours (page 50, [0300], and Fig. 9); and that the rIL-2-PEG conjugates retain the functional activity such as inhibiting tumor growth: the efficacy in both a lung lesion metastasis model (page 50, Example 13) and in a subcutaneous mouse melanoma model (pages 50-51, Example 14) was achieved with rIL-2 polymer conjugates at substantially lower frequency of dosing and lower overall protein amount as compared to aldesleukin (page 72, [0245], and Fig. 10 and 11).  Also noted, Bossard’s IL-2 polypeptides of SEQ ID NO:3 and 6 comprise the same deletion of alanine at the N-terminal, as that in the present claims.  
With respect to claims 11-17, 31, 32 and 34-38, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a PEG-IL-2 mutein conjugate comprising, for example, the hIL-2 mutein comprising L18R, Q22E and Q126K, and a pharmaceutical composition thereof; wherein the hIL-2 mutein is N-terminally PEGylated with a branched PEG having a molecular weight of about 40,000 daltons (for example), and with or without a linkage, following the teachings of Garcia, Cassell, Liang and Bossard.  The person of ordinary skill in the art would have been motivated to make such a PEG-hIL-2 mutein conjugate and a pharmaceutical composition thereof for therapeutic applications, and for the advantage of pegylation in increasing in vivo half-life of a protein (taught by Bossard), and reasonably would have expected success because pegylation of a protein is routine in the art, and Bossard has demonstrated the success in making the functional IL-2-PEG conjugates.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extenion of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7, 8, 10-17 and 28-32 remain rejected, and claims 2-4 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-53, 55-60, 62-70 and 88-96 of copending Application No. 16/765,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 9/30/2021, at page 12.
On page 26 of the response filed on 04 March 2022, applicant requests that the Office hold these grounds of reject in abeyance pending the determination of the presence of patentable subject matter in the present application, at which time resolution of these matters may be determined based on allowable subject matter.  As such, the rejection is maintained.  
Applicants are reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicants are advised that traversal of the rejection at such time would not be considered timely.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/18/22